        Case 1:16-cv-05263-AKH Document 352 Filed 01/09/19 Page 1 of 2



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

FUND LIQUIDATION HOLDINGS LLC, as assignee
and successor-in-interest to FrontPoint Asian Event  Case No. 16-cv-05263-AKH
Driven Fund L.P., on behalf of itself and all others
similarly situated,

                                 Plaintiff,

                     -against-

CITIBANK, N.A. et al.,

                                 Defendants.


                 MOTION FOR LEAVE TO WITHDRAW AS COUNSEL

       Pursuant to Local Civil Rule 1.4, JPMorgan Chase & Co. and JPMorgan Chase Bank,

N.A. (“JPMorgan”), by and through its counsel Simpson Thacher & Bartlett LLP, respectfully

requests the withdrawal of the appearance of Alexander Nuo Li as counsel for JPMorgan in the

above-referenced action. Alexander Nuo Li is no longer associated with the firm of Simpson

Thacher & Bartlett LLP. Simpson Thacher & Bartlett LLP will continue to serve as counsel for

JPMorgan.
       Case 1:16-cv-05263-AKH Document 352 Filed 01/09/19 Page 2 of 2



Dated: New York, New York
       January 9, 2019

                             Respectfully submitted,

                             SIMPSON THACHER & BARTLETT LLP

                             By:    /s/ Paul C. Gluckow_____
                                    Mary Beth Forshaw (mforshaw@stblaw.com)
                                    Paul C. Gluckow (pgluckow@stblaw.com)
                                    Alan C. Turner (aturner@stblaw.com)
                                    425 Lexington Avenue
                                    New York, New York 10017
                                    Tel: (212) 455-2000
                                    Fax: (212) 455-2502

                                    Abram J. Ellis (aellis@stblaw.com)
                                    900 G Street, NW
                                    Washington, D.C. 20001
                                    Tel: (202) 636-5500
                                    Fax: (202) 636-5502

                                    Attorneys for Defendants JPMorgan Chase & Co.
                                    and JPMorgan Chase Bank, N.A.




                                       2
